DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (PGPub 20090276972) in view of Guo (CN208017110).

Dugan teaches an electric toothbrush comprising a handle (114), a toothbrush head (116) and a charging base (222).  The toothbrush is configured for outputting ultrasonic vibrations (108) and the head is configured to simultaneously wrap upper and lower rows of teeth.  
With regards to claim 2, the head comprises a bristle holder shaped like the upper and lower rows of human teeth (11) and has a first and second surface opposite each other.  There are first bristles on the first surface (150).
With regards to claim 3, the head has a transmitting frame comprising a transmitting body (108) in the handle and transmitting rods (118, 158) to disperse the ultrasonic vibrations.  
With regards to claim 4, the bristle holder has a middle portion, a first portion and second portion.  The first and second portions are disposed as both ends of the middle portion to form a tooth shaped bristle holder.  The transmitting body is formed on the middle portion, and the rods are on the side portions (figure 6).
With regards to claim 5, the handle comprises an enclosure with a battery (146, 148) and a vibration motor (142).  
Dugan teaches all the essential elements of the claimed invention however fails to teach that the base comprises a sterilization unit (claim 1).  Dugan also fails to teach that the second surface of the holder has a second set of bristles for cleaning the lower teeth (claim 2).  The reference also fails to teach a circuit board (claim 5) in the handle as well as blue light lamps (claim 7-8).  Guo teaches a toothbrush (1) with a base (2).  The base has a sterilization unit (23).  The head of the brush is double sided so that the upper and lower teeth can be cleaned simultaneously (figure 7).  Further, the head comprises all the essential components including a battery (15), motor (18), circuit board (13) and blue light lamps (17) on opposite sides of a shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dugan’s head so that it is double sided as taught by Guo to allow for simultaneous cleaning of all teeth to shorten the time needed for brushing.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the components in Dugan’s handle so that in addition to the battery and motor, there is a circuit board and blue light lamps as taught by Guo to allow the brush to whiten a user teeth while removing plaque.    
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (PGPub 20090276972) and Guo (CN208017110) further in view of Shenzhen (CN 107669363).  
Dugan and Guo teach all the essential elements of the claimed invention however fail to teach that the handle is formed from two parts.  Shenzhen teaches a toothbrush with a handle that comprises an upper and lower part (21, 22).  There is a button (23) to activate the motor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Dugan so that it is formed from two parts as taught by Shenzhen to allow for easy access to the components inside the handle to perform simple maintenance checks such as replacing the battery.   Further, it would have been obvious to have a sealing ring formed between the parts to prevent having any water from entering the handle and thus ruining the components inside the handle.  
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (PGPub 20090276972) and Guo (CN208017110) further in view of Zhou (PGPub 20190216583).  
Dugan and Guo teach all the essential elements of the claimed invention including that the charging base has two receivers (238) and the handle has two prongs (236) for charging.  Dugan and Guo however fail to teach a drying unit on the base and that the prongs and receivers are magnetic.  Zhou teaches a base with an air vent (24) for drying any excess fluid on the toothbrush.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dugan so that the base has an air vent to prevent the excess fluid from piling up and causing mold and mildew to form.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prongs and receivers of Dugan so that they are magnetic to allow for a secure connection between the handle and the base.  
				Relevant prior art
USPN 11213118 is a piece of relevant prior art that the applicant should review before submitting a response to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723